COLEMAN, J.
Thomas Shows having paid to the municipal corporation of the town of Luverne, under protest, five hundred dollars for a license to retail spirituous liquors, instituted the present action to recover back the money. Plaintiff contends that by a proper construction of the act of the legislature incorporating the town, *361his place of business was not within the corporate limits. We need not consider some of the difficulties in plaintiff’s way if this were true, but will rest our decision upon the case made by him. Acts of 1890-91, p.403, approved Feb. 6th, 1891, after incorporating the town of Luverne, declares that the corporate limits shall be “one mile each way, north, south, east and west from the court house square, as laid out by the Luverne Land Company, and recorded in the probate office of said county.” “The court house square,” from the map, seems to be a block 200 feet south and north by 100 feet east and west. The plaintiffs place of business was about two hundred yards southwest from the court house square.
According to plaintiff’s contention the area incorporated consists of two strips of land 200 feet wide running east and west, and one hundred feet wide running north and south, crossing each other at right angles, including the court house square as the centre, and his place of business being in a southwestern direction from the square, he is neither west nor south, and consequently his place of business is not within the corporate limits. The argument is wholly untenable. Tested by a meridian line, he is west of the square, and by latitude he is south of the square. A further reading and construction of the act, in the light of facts, demonstrates more conclusively, if possible that there is no merit in the contention. A.t the time of the adoption of the act of the legislature, supra, incorporating the town of Luverne, the town was an existing municipal corporation, incorporated under the general laws of the State. Its boundaries at that time were ‘‘one-half mile each way from the court house, reserved as per the Luverne Land Co.” survey or plat. The map or plat of the town as incorporated under the general laws, shows that plaintiff was included within the corporate limits as then incorporated. As a matter of course, “one half mile each way from the court house” would include plaintiff, whose place of business in the town, during the years 1889 and 1890, was only two hundred yards from the square, and had never been changed. The act of the legislature of 1890-91, siopra, further provided that “the present and future inhabitants of said town shall be and continue the body politic and corporate, under the name and style of The Town of *362Luyeme.” Under the proof, the plaintiff and his place of business was expressly declared to be included in the ‘ ‘body politic and corporate of The Town of Luverne. ’ ’ Other provisions of the act manifest with equal clearness the legislative intent. Would not a fair interpretation of the act fix the boundary line of the corporate limits to be almost a circle, with its center at the “court house, as per the Luverne Land Company’s survey or plat?”
The circuit court erred in rendering judgment for the plaintiff. A judgment will be here rendered for the defendant. The costs of appeal and of the trial court will be taxed against the plaintiff.
Reversed and rendered.